Citation Nr: 0013704	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-02 128	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active military service from March 1943 
to November 1945, died in August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Detroit, Michigan, denying the appellant's claims for service 
connection for the cause of the veteran's death as well as 
basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The cause of the veteran's death in  August 1997 was a 
myocardial infarction.

3.  A cardiovascular disability was not present in service, a 
cardiovascular disability was not manifested within one year 
thereafter, and the disability is otherwise not shown to be 
related to service.

4.  No competent medical evidence demonstrating that a 
service-connected disability either caused, hastened, or 
contributed substantially or materially to the veteran's 
death has been submitted.

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).

2.  The required conditions for eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 have not 
been met. 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially with respect to this claim is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail and there is no duty to 
assist her further in the development of that claim because 
such development would be futile.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

Factual Background

The veteran's service medical records reflect that on 
examination in March 1943 for entry into service the 
veteran's cardiovascular system was normal; his blood 
pressure reading was 136/90.  Clinical records show that in 
May 1944 the veteran's blood pressure reading was 120/82 and 
his heart was normal.  On examination in November 1945 for 
separation from service his blood pressure reading was 
130/84, his cardiovascular was again found to be regular.  
The service medical records included no references to a 
cardiovascular disability by way of complaints, findings, 
treatment or diagnosis.

Records from Butterworth Hospital reflect that the veteran 
was admitted in April 1973 for complaints which included low 
back pain.  The veteran, who was noted to be a reliable 
historian, reported a medical history which included 
hypertension for approximately five years.

At the time of an August 1975 VA medical examination the 
veteran reported that he did not drink too much because of 
his blood pressure.  No findings referable to a 
cardiovascular disability were made.  A May 1975 medical 
report and March 1993 statement from Thomas G. Schwaderer, 
M.D., as well as June 1976 and August 1986 statements from 
Ernesto A. Garma, M.D., included no references to a 
cardiovascular disability.

VA outpatient treatment records covering the period from May 
1991 to January 1996 reflect that the veteran was treated 
during this period for numerous conditions, including 
hypertension.  A VA neurologic examination was conducted in 
April 1996 and VA orthopedic and neurologic examinations were 
conducted in May 1997.  Neither the VA outpatient records nor 
the reports of VA examinations referred to the etiology of 
the veteran's hypertension.

On August [redacted], 1997, the veteran died at Mercy Hospital, 
Cadillac, Michigan.  The certificate of death listed the 
cause of death to be a myocardial infarction.  It was  noted 
that an autopsy was not performed.  At the time of his death, 
service connection was in effect for a moderate wound to 
Muscle Group XVII, left buttock with left peroneal and tibial 
nerve slowing, evaluated as 40 percent disabling; partial 
neuropathy of the right femoral nerve, evaluated as 20 
percent disabling; a superficial wound to the right buttock, 
evaluated as noncompensable; and sinusitis, evaluated as 
noncompensable.

A hearing on appeal was conducted in August 1998.  At this 
time the appellant gave detailed testimony in support of her 
claims.  She related that the veteran had suffered no heart 
problems up to the time of his death.  She indicated that the 
veteran's blood pressure was elevated whenever he was in pain 
from his service-connected lower extremity disabilities, that 
he drank alcohol to relieve the pain and that he became more 
stressed as the pain increased, leading to his death.

G.P. Verbrugge, M.D., in an October 1998 letter, reported 
that there were many factors which could contribute to a 
heart attack, including high cholesterol, smoking, family 
history, lack of exercise and stress.   Dr. Verbrugge 
observed that stress may have been a factor in the veteran's 
death.

Analysis

The appellant has requested that service connection be 
granted for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991) provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (West 1991).
The appellant does not contend nor does the evidence suggest 
that the veteran developed a cardiovascular disability in 
service or within one year thereafter.  Rather, the appellant 
argues that the veteran did not have any heart trouble but 
rather had a heart attack and died as the result of stress.  
She asserts that the stress, which is a risk factor for heart 
attacks, was caused by the pain experienced by the veteran as 
the result of his service-connected shrapnel wounds.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran's spouse 
was certainly competent to judge the immediate effects of the 
veteran's symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

While Dr. Verbrugge states that stress may have been a factor 
in the veteran's death, not only does the physician not 
relate the stress to service or a service-connected 
disability, but the United States Court of Appeals for 
Veterans Claims held in Obert v. Brown, 5 Vet. App. 30 
(1993), that a medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  No medical opinion linking the 
veteran's death to service or a service-connected disability 
is of record.  Although the appellant has expressed her 
opinion that such a relationship exists, she is not 
qualified, as a lay person, to furnish medical opinions or 
diagnoses.  Espiritu, supra.

Here, the appellant has not submitted any medical opinion or 
other evidence which supports this claim.  Further, no 
evidence has been presented to establish that a 
cardiovascular disability was present in service or for many 
years thereafter, or that the condition was otherwise related 
to service.  Given the evidence that is of record, this claim 
may not be considered well grounded.  38 U.S.C.A. §§ 1310, 
5107; 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this claim is 
not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
appellant's claim on a ground different from that of the RO; 
that is, whether the appellant's claim is well grounded 
rather than whether she is entitled to prevail on the merits, 
the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the appellant greater consideration than her 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless, and in light of 
the law cited above, would not result in a determination 
favorable to the appellant.  VA O.G.C. Prec. Op. 16-92, 57 
Fed. Reg. 49, 747 (1992).  To submit a well-grounded claim, 
the appellant would need to offer competent evidence, such as 
a medical opinion, that there is a relationship between the 
causes of the veteran's death and his military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

II. Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability. 38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent and total service-connected 
disability at the time of his death, and, as decided above, 
service connection for the cause of the veteran's death has 
been denied. Accordingly, the Board finds that the appellant 
has not met the conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  38 C.F.R. § 3.807.

In reaching the decision on each of the above issues, the 
Board has considered the benefit of the doubt doctrine, 38 
U.S.C.A. § 5107.  However, the evidence is not of proximate 
balance with respect to either issue such as to allow for the 
application of that doctrine.


ORDER

Entitlement to service connection for the cause of the 
veteran's death and to basic eligibility for educational 
benefits for dependents under 38 U.S.C. Chapter 35 is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

